Citation Nr: 1109197	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  94-12 701	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus with bilateral plantar fasciitis and heel spurs.  

2.  Entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to October 28, 2005, and in excess of 50 percent from October 28, 2005.  

3.  Entitlement to service connection for bilateral knee disorder. 

4.  Entitlement to service connection for dysthymic disorder/depressive disorder. 

5.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to January 5, 2010.

(The matter of entitlement to an increased rating in excess of 10 percent for bursitis of the left hip is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) in a manner requiring some explanation.  A January 1994 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) denied entitlement to increased ratings for left hip bursitis, PTSD, and right foot metatarsalgia, and granted service connection for left foot disability with an initial assigned evaluation of 0 percent.  The Veteran appealed the January 1994 rating decision to the Board.  

In June 1996, the Veteran testified before a Veterans Law Judge on issues not on appeal in this Board decision.  In an October 1996 decision, the Board denied an increased rating for PTSD, and remanded the three other issues.  While the case was in remand status, an August 1997 rating decision combined the Veteran's right and left foot disabilities, and assigned a single 30 percent rating.  In a November 1997 statement, the Veteran indicated that she wished to withdraw the appeal as to entitlement to higher ratings for her right and left foot disorders.  In consequence, the only issue remaining in appellate status at that point was the matter of an increased rating for left hip bursitis.  

In February 1998, the Veteran filed a claim seeking a TDIU.  In a September 1998 rating decision, entitlement to a TDIU was denied, as well as the concomitant increased rating claims for PTSD and for the bilateral foot disorder.  The Veteran appealed that decision to the Board.  In a July 1999 rating decision, service connection for bilateral knee disability was denied.  The Veteran appealed that decision to the Board as well.

The Veteran thereafter attended a Board videoconference hearing in April 2002, which was conducted by a Veterans Law Judge (Board Member) who is no longer employed by the Board.  In December 2002, the Board remanded the issues on appeal for further development.

In a May 2005 rating decision, service connection for dysthymic disorder/depressive disorder was denied.  The Veteran appealed that decision to the Board.

Following the May 2005 rating action, the Veteran requested another Board hearing.  She then testified from the Muskogee, Oklahoma, RO at a Board personal hearing in October 2007.  The transcripts of the referenced hearings are included in the claims folder.

In an April 18, 2008 decision, the Board denied the appeal for a rating in excess of 30 percent for bilateral pes planus with bilateral plantar fasciitis and heel spurs; denied a rating in excess of 10 percent for bursitis of the left hip; granted a rating of
30 percent for PTSD, for the period prior to February 22, 2000; granted a
rating of 50 percent for PTSD for the period from February 22, 2000; denied service
connection for bilateral knee disability; denied service connection for dysthymic disorder/depressive disorder; and denied TDIU.

The Veteran appealed the April 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 memorandum decision, the Court vacated the Board's April 2008 decision as to each issue, and remanded the case to the Board.

The Court vacated the Board's decision in its entirety, including as to the grants of increased ratings for PTSD; however, the Board points out that the RO has already implemented the Board's grant of increased ratings for PTSD, and also that the Court is statutorily prohibited from reversing the Board's favorable findings under 38 U.S.C.A. § 7261(a)(4) (West 2002).  Consequently, the Board will not disturb the grant of higher ratings for PTSD, and has recharacterized the PTSD issue accordingly.

As to the issue of entitlement to a TDIU, the record reflects that the RO, in a February 2010 rating action, granted TDIU, but only effective from January 5, 2010.  The matter of entitlement to a TDIU for the period prior to January 5, 2010 remains on appeal. 

The Board also notes that, following the April 2008 Board decision, the Veteran purportedly perfected a new "appeal" as to the proper rating assignable for his bilateral foot disability.  Inasmuch as the Court's vacatur of the April 2008 decision has re-established the former appeal concerning those bilateral foot disability (from a January 1994 rating decision), the purported new "appeal" of the bilateral foot disability rating is subsumed into the current appeal for increased rating for bilateral foot disability (pes planus with bilateral plantar fasciitis and heel spurs). 

The June 1996 and October 2007 Board hearings both addressed the left hip bursitis rating issue that arose from the January 1994 rating decision.  Consequently, this issue of rating the left hip bursitis will be subject to an expanded panel of the Board.  See 38 U.S.C.A. § 7107(c) (West 2002).  (The issue of rating the left hip bursitis is addressed in a separate Board decision.)  The other issues on appeal that are addressed in this Board decision originate from claims filed after the June 1996 hearing, and, consequently, are before the undersigned only. 

The issues of increased rating for PTSD, service connection for bilateral knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's bilateral foot disorder has been manifested by severe pes planus, but not by marked pronation, extreme plantar tenderness, marked inward displacement and severe spasm of the tendo achillis, or by more than moderate foot injury in either foot.

2.   The Veteran's dysthymic disorder/depressive disability is due to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for bilateral pes planus with bilateral plantar fasciitis and heels spurs have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5276, 5284 (2010). 

2.  Resolving reasonable doubt in the Veteran's favor, dysthymic disorder/depressive disability was incurred in service.   38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the service connection issue, given the disposition of that claim below, any notice or assistance deficiency has not prejudiced the Veteran.

With regard to the increased rating issue, substantially compliant notice was sent in January 2003, March 2006, and July 2009, and the claim was last readjudicated in a February 2010 supplemental statement of the case, thereby curing any notice deficiency.  Mayfield, 444 F.3d at 1333.  Moreover, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of her claim such that any notice error did not affect the essential fairness of the adjudication now on appeal.  The Veteran was notified that her claim was denied.  She was provided notice how to appeal that decision, and she did so.  She was provided a statement of the case that advised her of the applicable law and criteria required for a higher rating and she demonstrated her actual knowledge of what was required to substantiate a higher rating in her argument included on her substantive appeal, as well as in numerous other statements through the years.  Moreover, the record shows that the Veteran was represented by a Veterans Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate her claim for increased rating, and as such, that she had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores, 
22 Vet. App. at 49.

With respect to VA's duty to assist the Veteran, the Board notes that pertinent records from all relevant sources identified by her, and for which she authorized VA to request, were obtained by the RO or provided by the Veteran herself.  38 U.S.C.A. § 5103A.  

The record also reflects that the Veteran was afforded VA examinations in January 1997, August 1998, February 2000, April 2003, July 2003, November 2005, and August 2009 in connection with the bilateral foot claim.  The examinations included the pertinent findings for evaluating the severity of the disorder under the appropriate diagnostic codes.  The Board finds that the examinations are adequate for the purpose of adjudicating the claim on appeal, and the Veteran does not contend otherwise.

The Board notes that, although the August 2009 examination report and certain VA treatment records through 2009 post-dated the Board's prior April 2008 decision, the examination and treatment records were considered in a February 2010 statement of the case.  In the context of the reactivated appeal following the Court's February 2010 decision (vacating the Board's April 2008 decision), the Board finds that the statement of the case complied with VA's obligations under 38 C.F.R. §§ 19.29 and 19.31 (2010).  The Board also notes that VA treatment records for 2010 and the report of a February 2010 VA fee basis are also of record.  The treatment records do not contain relevant entries pertaining to the foot disorders, and the fee basis examination, which was limited to spinal disorders, only incidentally mentioned left lower extremity complaints noted in the numerous other VA examinations on file; the examination report did not provide any pertinent findings for the feet.  The Board consequently finds that the VA treatment reports for 2010 and the February 2010 VA fee basis examination report do not constitute additional relevant evidence requiring consideration in a supplemental statement of the case.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (relevant records for VCAA purposes are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  For these reasons, the Board finds that the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Increased Rating for Bilateral Foot Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected bilateral foot disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that consideration of staged ratings was appropriate in claims for an increased rating when the facts reflect distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. at 509-10. 

Service connection for metatarsalgia of the right foot was granted in July 1990, with an assigned 10 percent rating.  In a May 1994 rating decision, the RO granted service connection for left pes planus, assigning a noncompensable (0 percent) initial rating, and denied and increased rating in excess of 10 percent for metatarsalgia of right foot.  In an August 1997 rating decision, the RO discontinued the 10 percent rating for metatarsalgia of the right foot, and assigned a combined rating of 30 percent for metatarsalgia of the right foot and left flatfoot with bilateral plantar fasciitis and heel spurs.  This 30 percent evaluation has remained in effect since that time.  

The Veteran's bilateral foot disorder is evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a 30 percent evaluation is warranted for bilateral pes planus which is severe, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

A 10 percent evaluation is warranted for moderate foot injury, a 20 percent evaluation is warranted for moderately severe foot injury, and a 30 percent evaluation is warranted for severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Veteran's VA Vocational Rehabilitation folder shows that she applied for training in 1992 for the aviation industry.  From 1993 to 1995 she experienced some problems with her grades, but denied any involvement of her service-connected disabilities.  During that time she was also working on a full-time basis.  In 1996 she changed to a better job, but in 1997 reported that she did not like her new job or coworkers; she indicated that she nevertheless was in good standing with the company.  Later in 1997 she was apparently terminated from her job, but she found employment with another company.  She completed her course of training, and her program was closed out in June 1998.  She applied again for vocational rehabilitation in February 2006, at which time she reported that she was employed as an airport operations officer with a salary in excess of $2,800 per month.  She submitted another application in 2008, at which time she reported that she was employed in a juvenile detention facility, with a salary in excess of $2,000 per month.  Her application for vocational rehabilitation was denied because of her failure to cooperate with VA.

VA treatment records on file since 1996 show the Veteran was prescribed heel cups and orthotics.  Her gait was stable, and she used crutches.  No motor weakness in the legs was evident. 

The report of a January 1997 VA examination report noted complaints of painful feet in the morning with increased symptomatology over the course of the day.  The Veteran noted that heel cups had afforded relief.  Examination revealed slight valgus and mild depression of the inner-longitudinal arch with some prominence of the navicular bilaterally.  She could walk heel to toe, but this elicited discomfort in the plantar fascia area bilaterally.  There was no weakness of the extensor digitorum, extensor hallucis, or the anterior tibialis, peroneals, or posterior tibial tendon.  There was no limitation of subtalar joint motion or mid-foot joint motion.  No callosities were noted.  She was able to dorsiflex the feet to 20 degrees and plantar flex them to 30 degrees.  The diagnosis was bilateral symptomatic plantar fasciitis with associated heel spurs.  X-ray findings revealed plantar spurs in both feet. 

In an April 1998 statement, a former employer indicated that the Veteran had recently fallen in a parking lot because of her left foot and hip giving way.

The report of an August 1998 VA examination documented her complaints of morning foot pain, for which she used heel cups with some relief.  She reported having fallen several times because of her hip and feet problems.  The examiner noted a relaxed type of flatfoot.  The examiner noted that when standing, the Veteran's forefoot pronated, the heel went into some valgus, and there was collapse of the longitudinal arch.  She was moderately tender over both heels and over both of the plantar fascia along the medial side, and one could palpate the medial border of the plantar fascia.  She was also moderately tender in the talonavicular joint.  There were no corns or calluses noted.  She did not have an antalgic gait.  She was able to dorsiflex the feet to 10 degrees, and plantar flex them to 60 degrees.  X-ray findings showed bilateral calcaneal spurs, but no acute disease. 

The Veteran attended a VA examination in February 2000, at which time she complained of painful feet.  She stated that her complaints were essentially the same as before.  Physical examination revealed a modest flat foot.  The mid-foot and hind foot were quite flexible and showed no evidence of rigidity.  The Veteran could walk heel to toe without any notable problem.  The plantar aspect was tender along the anterior aspect.  

At her April 2002 and October 2007 Board personal hearings, and in several statements on file, the Veteran contends that heel cups and arch supports are not helping the foot pain, and that she falls because of the feet.  She contends that both feet are constantly painful and that she is unable to perform duties at work because she is unable to traverse stairs or walk or stand for prolonged periods.  She has submitted statements from numerous prospective employers declining her employment applications; none of the statements mention her foot disorders.  

In more recent statements, the Veteran alleges that she has severe foot pain and requires crutches, with no improvement using orthotics.  She describes the pain as horrific.  She reported more falling episodes in 2009 because of her feet.  She contends that she does have marked pronation and extreme tenderness of the plantar surface, as well as marked inward displacement and severe spasm of the tendo Achilles on manipulation.  

At the October 2007 Board hearing, she testified that she now worked as a detention officer, and received no special accommodations at work.  She indicated that she missed about 40 hours of work over the prior year.  She explained that she had been employed fairly consistently, but stated that she left her prior job because she was not physically able to do the work.  She testified that her current job paid less and was more sedentary, but she still could hardly perform the duties.  She testified that she used canes for her hip and feet problems, and otherwise would fall.  She indicated that she was recently rejected by vocational rehabilitation, but was unclear as to why. 

The Veteran attended a VA examination in April 2003, which revealed that both ankles moved from 25 degrees of dorsiflexion to 50 degrees of plantar flexion.  The midfoot and hindfoot joints were all flexible.  There was tenderness over the arch and over the plantar aspect of the heel.  X-ray studies of the feet revealed no identified abnormalities.  The VA examiner concluded that the Veteran did have tenderness over the heels, which went along with her history of plantar fasciitis.  

During a July 2003 VA examination, the Veteran exhibited mild to moderate pronation of the feet.  She did not have extreme tenderness of the plantar surface of he left foot.  There was no marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  There was no marked deformity and no accentuation of pain on manipulation or use that could be determined.  There were no calluses.  Weight bearing was normal.  There was no inward bowing of the tendo Achilles.  She was able to do a single-footed tiptoe maintaining her foot in good position.  The examiner stated that the Veteran did not have metatarsalgia problems at that time, and that there was nothing about the feet which would prevent her from being employed.  X-ray of the feet in April 2003 did not show any abnormality.  

At a November 2005 VA examination, the Veteran complained of daily foot pain.  There was no swelling of the feet.  Examination revealed pes planus of the left foot and on the right foot, a mild arch was preserved.  The Achilles tendons were aligned.  There was no evidence of abnormal weight bearing.  There was some tenderness to palpation of the heels, the metatarsals, and the metatarsophalangeal joints.  X-ray studies of the feet were normal.  She could dorsiflex the toes to 20 degrees, and plantar flex to 20 degrees.  She was able to stand on her toes and heels.  There were no calluses.  The examiner indicated that there were no increased limitations with flare ups or repetitive motion testing, and that there was no incoordination, excessive fatigability or weakened motion.  The VA examiner noted that the Veteran was working on a full time basis and attending school, and opined that she was employable.

During a second November 2005 VA examination, the Veteran reported she had worked for her current employer for 6 years.  She indicated that she had difficulty performing her job because of foot pain and a tendency to fall.  Physical examination showed she had a slightly wide-based gait and used crutches.  There was tenderness of the metatarsal phalangeal joints of both feet, with no focal tenderness in the heel area.  There was slight unsteadiness on tandem gait, with no weakness or atrophy in the feet.

In July 2006, the Veteran provided VA with evidence she had resigned from her job.  She informed VA that her decision was based on physical and mental limitations.

The Veteran attended a VA fee basis examination in August 2009.  She complained of constant foot pain which was always at the severest level, but nevertheless underwent flare ups.  She reported that, even with the severest pain, she was able to function without medication.  She complained of weakness, stiffness, swelling, and fatigue.  Physical examination showed she had an antalgic gait.  Her feet showed no abnormal weight bearing, shoe wear pattern, or callosities.  The Veteran exhibited dorsiflexion to 15 degrees, bilaterally, with pain beginning at 15 degrees, and plantar flexion to 25 degrees, bilaterally, with pain beginning at 25 degrees.  The examiner noted no changes in the range of motion after repetitive motion testing, and indicated that there was no additional limitation of motion.  There was painful motion and tenderness, but no weakness, atrophy, or instability.  There was moderately tender plantar surface.  Alignment of the Achilles tendon was normal.  Pes planus was present, as was moderate valgus in both feet, which was correctable with manipulation.  The examiner noted that the Veteran had walking and standing limitations, and needed arch supports but not orthotics.  X-ray studies of both feet showed plantar heel spurs.  The examiner noted that the objective findings for the feet were tenderness, valgus, and forefoot malalignment.  The examiner concluded that the effect on the Veteran's occupation was difficulty in walking and standing without support, and the examiner indicated that the Veteran was unable to participate in occupational activities or daily activities.

In January 2010, the Veteran informed VA that she had decided to stop working because of her physical and mental problems.  She alleges that she resigned because she was taking too much time off and was being threatened with termination.

In January 2010 and February 2010 statements, the Veteran's most recent employer indicated that she resigned in January 2010.  The employer noted that no accommodations had been made for her disabilities, and that she had lost at least 128 hours in the prior 12 months due to illness.

The evidence shows that the Veteran's right and left feet are manifested by pes planus which examiners have consistently described as only mild to moderate in nature.  The only deformity noted on examination has been some mild valgus and pronation, with no indication of marked pronation.  Further, although the Veteran has at times demonstrated some tenderness of the plantar surfaces of both feet, examination has more typically shown the absence of such tenderness, and in any event the record does not show that the tenderness is to the extent contemplated by a 50 percent evaluation.  The August 2009 examiner specifically noted that the tenderness was only moderate, which is consistent with the other examination reports on file.  

The Veteran does use crutches to ambulate, but the crutches admittedly are not solely for foot problems, and the Board points out that the Veteran on a number of occasions has indicated that the crutches are used primarily to prevent her from falling; the November 2005 examiner addressed whether the foot problems were responsible for her falling, and concluded that they were not.  The Board finds the examiner's assessment is of greater probative value than the lay assessments of the Veteran or her former employer.  In short, the Board finds that the Veteran's reliance on crutches does not establish that the plantar surfaces of the feet are extremely painful.   This is particularly true given her largely non-antalgic gait on most examinations. 

The examinations on file have indicated that the Veteran's foot disabilities are not manifested by any marked inward displacement or severe spasm of the tendo achillis.  The Board acknowledges the Veteran's contentions to the contrary, but notes that the Veteran has only asserted, without pointing to any clinical corroboration, that those symptoms are present.  The probative value of her mere recitation of the rating criteria is outweighed by the specific, measured findings on examination, which shows she does not have the symptoms contemplated by the criteria for a 50 percent evaluation.  

In sum, the evidence does not show that the symptoms associated with the bilateral foot disorder more nearly approximates the criteria for a 50 percent evaluation for any period of rating appeal.  The Board also notes that, despite the Veteran's frequent use of crutches, she clearly retains the use of both feet, particularly as evidenced by the retained motion in each foot and in the toes.

The Board has considered whether each foot should be rated separately in this case under Diagnostic Code 5284.  The Veteran's overall foot impairment has been consistently described by her examiners as mild to moderate in nature.  The clinical findings are consistent with that assessment.  The Veteran retains substantially full range of foot motion, with pain functionally limiting the motion only at the extremes.  The Veteran's gait has only occasionally been described as antalgic.  In short, the evidence does not establish that the Veteran's right or left foot disorder is even remotely equivalent to moderately severe or severe foot injury.  Separately evaluating the right and left feet consequently would not result in a higher evaluation. 

In sum, the Board finds that the manifestations of the bilateral foot disorder do not more nearly approximate the criteria for a higher rating under any applicable diagnostic code for any period.  The Board notes that this is true for the entire period involved in this appeal, inasmuch as there is no discrete period during which a higher rating would be warranted.  See Hart, supra.  As the preponderance of the evidence is against the claim for higher ratings for bilateral foot disability, the benefit-of-the-doubt doctrine does not apply, and a higher or increased rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Federal Circuit Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the disability is not so unusual or exceptional as to render impractical the application of the regular schedular standards at any time during the pendency of the evaluation period.  38 C.F.R. § 3.321(b)(1) (2010).  The applicable schedular rating criteria in this case contemplates symptoms such as pain in the feet, limited motion, and deformity, which are the primary manifestations of the Veteran's foot disorders.  The Veteran has not evidenced manifestations that are outside of those contemplated by the schedular rating criteria; consequently, there is no basis for consideration of an extraschedular evaluation.

Moreover, the foot disabilities have not necessitated frequent periods of hospitalization and there is no objective evidence that they resulted in marked interference with her employment.  In this regard, the Veteran has repeatedly asserted that she was unable to perform her work functions because of the feet, that she lost a lot of time off from work due to the disabilities, and that she was refused further vocational rehabilitation.  The record does show that she lost time from work, although the records do not specifically implicate the right or left foot, as opposed to her several other disabilities.  

Notably, there is no evidence, other than the Veteran's recent reference to her former employer threatening to terminate her employment, showing that her foot disabilities, or any time off from work she took in connection with the foot disabilities, resulted in any adverse action at work.  The Veteran quit her job in January 2010; she was not fired.  Her employer informed VA that no special accommodations had been made for disability, and did not indicate that she quit under threat of termination.  More importantly, the Veteran has informed VA for a number of years that her feet rendered her barely able to perform her job functions, yet the record shows that she still managed to do so for an extended period of time.  This undermines the credibility of her statements and testimony concerning the impact of the foot disorders on employment.  Although the August 2009 examiner indicated that the Veteran now had an employment impediment, the examiner did not suggest that it was the foot disorder which was responsible.  Given the largely normal findings for the feet on multiple examinations since 1997, the Board finds it unlikely the foot disabilities have markedly interfered with employment.

In short, the facts of this case do not present such an extraordinary disability picture such that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In sum, a higher rating is not warranted for the bilateral foot disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating for bilateral foot disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Service Connection for Dysthymia/Depression

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

After carefully reviewing the evidence of record, the Board finds that the Veteran's current depression disability is due to service.  The Veteran contends that her depressive disorder began in service as the result of the same events that resulted in her PTSD.  Those events primarily concerned her experiences during the U.S. invasion of Panama.  She contends that the depressive symptoms have persisted since that time.  

The service treatment records show that the Veteran was psychiatrically evaluated shortly before her discharge.  Her mood at that time was slightly depressed.  She was diagnosed as having personality disorders and alcohol abuse.

During an April 1991 VA examination, the Veteran mentioned several traumatic events in service, and complained of several psychiatric symptoms, including depression.  She voiced the same complaints when examined by VA in December 1993.

The VA treatment records on file show that in September 1998, the Veteran complained of depression for over one year.  When examined by VA in September 1998, her mood was described as somewhat dysphonic; she was diagnosed as having a depressive disorder.  Other records for 1998 note that she was hospitalized in service for depression.  The treatment records are thereafter silent for reference to depression until 2007, when records note the onset of depression secondary to social problems; she was diagnosed as having depressive disorder not otherwise specified. 

At a February 2000 VA examination, the Veteran's psychomotor activity was described as depressed, as was her mood.  She was diagnosed as having a depressive disorder.  At an April 2003 VA examination, the Veteran's mood was depressed, and she reported recurrent and obsessive thoughts about her service experiences.  She was diagnosed as having dysthymic disorder, PTSD, and alcohol dependence in remission.  In a July 2003 addendum to the report, the examiner indicated that 30 percent of the mental problems were believed to be related to her service-connected PTSD, and 70 percent to her non-service-connected dysthymia.  The examiner also explained that factors other than PTSD were contributing to her dysthymia, specifically the alcohol dependence. 

At a November 2005 VA examination, the Veteran was noted to have PTSD with associated depression; the examiner explained that the depression had other causes as well.

At a February 2010 VA examination, the Veteran was diagnosed as having PTSD, as well as major depressive disorder.  The examiner noted that the latter was related to the former, and represented a progression of the PTSD.  The VA examiner explained that the PTSD led to the development of the major depressive disorder.

The above evidence shows that the Veteran was noted to have a depressed mood shortly prior to her discharge.  She now contends that those same symptoms have persisted since service.  Although the treatment records on file do not demonstrate continuity of treatment since service, the Board finds no reason to doubt the credibility of the Veteran as to her account of continuity of symptomatology of depression since service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran contends that her depressive disorders are due to the same service experiences as caused her service-connected PTSD.  The Board notes that VA, in rating the PTSD over the years, has consistently included the depressive symptoms in the evaluation of the PTSD, and that VA examiners have noted that the depressive symptoms partially underlie the PTSD.  

Given the report in-service of depression shortly prior to discharge, the Veteran's credible account of depressive symptoms since service, and the medical evidence showing that at least some of the depressive symptoms are associated with the same service experiences which led to the service-connected PTSD, the Board finds that the evidence is at least in equipoise as to whether the depressive disorder is related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for dysthymic disorder/depressive disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board emphasizes, however, that the symptoms underlying the Veteran's depressive disorder have always been considered part and parcel of the service-connected PTSD.  The Board trusts that the RO will not interpret this decision, or the Court's February 2010 decision, as implying that the depressive disorder should be rated separately from the PTSD.  Indeed, given the close relationship of the two disabilities as established by the medical evidence, as well as the fact that VA has always considered the depressive symptoms in rating the PTSD, to assign the depressive disorder a separate disability would appear to violate 38 C.F.R. § 4.14.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (where manifestations of one psychiatric disorder are also manifestations of another, 38 C.F.R. § 4.14 prohibits assigning separate ratings, even where the causes of the two disorders differ).


ORDER

An increased rating in excess of 30 percent for bilateral pes planus with bilateral plantar fasciitis and heel spurs is denied.

Service connection for dysthymic disorder/depressive disorder is granted.


REMAND

With regard to the matter of service connection for bilateral knee disability, in the February 2010 memorandum decision, the Court concluded that in determining that the Veteran did not have current right and/or left knee disability, the Board failed to take into account the Veteran's own lay assertions concerning the presence of such disability.  The Veteran alleges that she has arthritis, which the Board points out is a non-observable pathological process that is clearly beyond the expertise of a layperson to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Arthritis is articular rheumatism or inflammation of a joint.  Zevalkink v. Brown, 6 Vet. App. 483, 494 (1994).  See also Greyzck v. West, 12 Vet. App. 288, 291 (1999) ("osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease"); Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening"). 

The Veteran is competent to report recurrent symptoms of a disability, such as the knee pain and swelling she believes constitutes arthritis.  Arthralgia is defined as pain in a joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); Mykles v. Brown, 7 Vet. App. 372, 373 (1995) and Hayes v. Brown, 9 Vet. App. 67 (1996).   Given the Veteran's statements to the effect that she believes her bilateral knee arthralgia and symptoms constitute arthritis, the Board finds that a VA medical examination is necessary, and will remand the issue for such an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran's claim for service connection for bilateral knee disability knee is not only predicated on a theory of primary service connection, but on a theory of secondary service connection as well.  The record shows she has been provided with notice as to the information and evidence necessary to substantiate her claim only on a primary basis.  On remand, the Veteran should be advised of the information and evidence necessary to substantiate her claim on a secondary basis.  See 38 C.F.R. § 3.310 (2010). 

With regard to the proper rating assignable for PTSD, given that the Court's memorandum decision took the position that the Veteran's dysthymic disorder/depression required a formal adjudication of service connection, the Board will remand the claim for increased rating for PTSD to avoid any potential prejudice to the Veteran in VA's evaluation of her psychiatric disorders; however, the Board once again emphasizes that neither the Court's memorandum decision nor the Board's determination that service connection is warranted for dysthymic disorder/depression should be interpreted as requiring the assignment of separate ratings for the service-connected psychiatric disorders.  38 C.F.R. §§ 4.14, 4.130.

Lastly, given that the TDIU claim is inextricably intertwined with the PTSD increased rating claim, which now includes rating together with service-connected dysthymic disorder/depressive disability, the Board will defer adjudication of the TDIU at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the issues of increased rating for PTSD (including dysthymic disorder/depressive disability), service connection for bilateral knee disability, and entitlement to a TDIU are REMANDED for the following actions:

1.  Send the Veteran a letter which complies with 38 U.S.C.A. § 5103(a) as to the claim of service connection for bilateral knee disability, and which advises her of the information and evidence necessary to substantiate her claim on a secondary basis.

2.  Arrange for the Veteran to undergo a VA examination to determine the nature, extent and etiology of any right or left knee disability.  All indicated studies should be performed, and the examiner should indicate any diagnosed disability of either knee.  

With respect to any right and/or left knee disability diagnosed, the examiner should be requested to provide an opinion as to whether it is at least as likely as not that the knee disability is etiologically related to service or, if arthritis, was manifest within one year of the Veteran's discharge from service.  In addition, the examiner should offer an opinion as to whether it is at least as likely as not that any right and/or left knee disability diagnosed was caused or chronically worsened by service-connected disability.

The rationale for all opinions expressed should be explained.  The relevant documents in the Veteran's claims files should be made available to the examiner. 

3.  Thereafter, and after undertaking any other development deemed appropriate (including psychiatric examination, if deemed warranted), the RO should readjudicate the issues remaining on appeal.  The readjudication of the PTSD issue should take into account the grant of service connection for dysthymic disorder/depression.  If the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case, and should provide the Veteran and her representative an opportunity to respond.

After the Veteran and her representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


